              Case 1:19-cv-01627-SAB Document 50 Filed 10/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                        UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9    JOSE TRUJILLO,                                    Case No. 1:19-cv-01627-AWI-SAB

10                   Plaintiff,                         ORDER REQUIRING DISPOSITIVE
                                                        DOCUMENTS TO BE FILED AS TO
11           v.                                         DEFENDANTS JOSE RAMIREZ AND
                                                        RAMIREZ-VASQUEZ, INC.
12    ETHAN CONRAD, et al.,
                                                        (ECF No. 48)
13                   Defendants.

14

15          On October 22, 2020, a settlement conference was conducted by Magistrate Judge Barbara

16    A. McAuliffe and Plaintiff Jose Trujillo’s claims against Defendants Jose Ramirez and Ramirez-

17    Vasquez Inc. were settled. The parties were ordered to file dispositive documents as to

18    Defendants Ramirez and Ramirez-Vasquez, Inc. within forty-five days.

19          Accordingly, IT IS HEREBY ORDERED that the parties shall file dispositive documents

20    as to Defendants Jose Ramirez and Ramirez-Vasquez, Inc. within forty-five (45) days of

21    October 22, 2020.

22
     IT IS SO ORDERED.
23

24 Dated:     October 23, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                   1
